Case 5:17-cv-05035-ELW Document 226            Filed 05/10/19 Page 1 of 4 PageID #: 12454




                               United States District Court
                               Western District of Arkansas
                                  Fayetteville Division

 Garland D. Murphy, III, M.D.,             §
 and Phyllis Murphy,                       §
 individually and on behalf of             §
 all others similarly situated,            §
                                           §
        Plaintiffs,                        §
                                           §
 v.                                        §      Case no. 5:17-CV-5035 ELW
                                           §
 Gospel for Asia, Inc.,                    §
 Gospel for Asia-International,            §
 K.P. Yohannan, Gisela Punnose,            §
 Daniel Punnose, David Carroll,            §
 and Pat Emerick,                          §
                                           §
        Defendants.                        §


                         Class Counsel’s Motion for Award of
                      Fees and Expenses from the Common Fund

        Pursuant to Rule 23(h) of the Federal Rules of Civil Procedure, Counsel for

 Plaintiffs Garland D. Murphy, III, MD and Phyllis Murphy (“Plaintiffs”), on behalf of

 themselves and all others similarly situated (the “Class”), respectfully submit this

 Memorandum of Law in Support of their Motion for Award of Fees and Expenses from

 the Common Fund (“Motion”). 1 Defendants Gospel for Asia, Inc., K.P. Yohannan, Gisela

 Punnose, Daniel Punnose, David Carroll, and Pat Emerick (collectively, “Defendants”),

 pursuant to the Settlement Agreement and Release (“Agreement”) [Doc. 207], do not

 object to this Motion.




 1All defined terms herein have the same meaning as set forth in the Settlement
 Agreement and Release.
Case 5:17-cv-05035-ELW Document 226            Filed 05/10/19 Page 2 of 4 PageID #: 12455



        For the reasons set forth in Plaintiffs’ accompanying Memorandum of Law in

 Support, Plaintiffs respectfully request the Court to:

    1. award Attorneys’ Fees in the amount of $12,210,000.00, constituting 33% of the
       Settlement Fund;

    2. award reimbursement of $750,000.00 in Expenses; and

    3. allow payment of these amounts after they are awarded pursuant to § 15.3.1 of the
       Agreement.




                                              2
Case 5:17-cv-05035-ELW Document 226   Filed 05/10/19 Page 3 of 4 PageID #: 12456



 Dated: May 10, 2019              Respectfully submitted,

                                  /s/ Marc R. Stanley
                                  Marc R. Stanley (admitted pro hac vice)
                                  marcstanley@mac.com
                                  Martin Woodward (admitted pro hac vice)
                                  mwoodward@stanleylawgroup.com
                                  STANLEY LAW GROUP
                                  6116 N. Central Expressway, Suite 1500
                                  Dallas, Texas 75206
                                  214.443.4300
                                  214.443.0358 (fax)
                                  Woodson W. Bassett III
                                  Arkansas Bar No. 77006
                                  wbassett@bassettlawfirm.com
                                  James Graves
                                  Arkansas Bar No. 95172
                                  jgraves@bassettlawfirm.com
                                  BASSETT LAW FIRM LLP
                                  221 North College Avenue
                                  P.O. Box 3618
                                  Fayetteville, Arkansas 72702
                                  479.521.9996
                                  479.521.9600 (fax)

                                  Counsel for Plaintiffs and the Class

                                  Tom Mills (admitted pro hac vice)
                                  tmills@millsandwilliams.com
                                  MILLS AND WILLIAMS, LLP
                                  5910 N. Central Expressway, Suite 980
                                  DALLAS, TEXAS 75206
                                  214.265.9265
                                  214.361.3167 (FAX)

                                  Of Counsel for Plaintiffs and the Class




                                      3
Case 5:17-cv-05035-ELW Document 226          Filed 05/10/19 Page 4 of 4 PageID #: 12457



                                Certificate of Service

        The undersigned hereby certifies that on May 10, 2019, I electronically filed the
 foregoing document via the Court’s ECF system and notice of this filing was sent via ECF
 by e-mail to the following counsel of record:

       Harriet E. Miers, via email:             hmiers@lockelord.com
       Robert T. Mowrey, via email:             rmowrey@lockelord.com
       Paul F. Schuster, via email:             pschuster@lockelord.com
       Cynthia K. Timms, via email:             ctimms@lockelord.com
       Matthew H. Davis, via email:             mdavis@lockelord.com
       Steven Shults, via email:                sshults@shultslaw.com
       John T. Adams, via email:                jadams@shultslaw.com


                                                /s/ Marc R. Stanley
                                                Marc R. Stanley




                                            4
